Citation Nr: 0636465	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
bilateral knees and legs.

2.  Entitlement to an increased disability rating for 
service-connected myositis, thoracic musculature, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1970 to December 1971.

Service connection for myositis, thoracic musculature, was 
granted by the Department of Veterans Affairs Regional Office 
in Cleveland, Ohio (the RO) in a November 1972 rating 
decision.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2002 rating decision of the RO, 
which, in part, continued the veteran's service-connected 
myositis, thoracic musculature at 10 percent disabling and 
denied the veteran's claim of entitlement to a disability of 
the bilateral legs and knees.  

The issue of entitlement to an increased disability rating 
for service-connected thoracic myositis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

The March 2002 RO rating decision also granted an increased 
disability rating for the veteran's service-connected chronic 
lumbosacral strain, from 10 percent to 
20 percent.  She did not express disagreement with that part 
of the rating decision. 
Accordingly, that issue is not in appellate status,  and it 
will be discussed no further by the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In an April 2005 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
hip condition.  To the Board's knowledge, the veteran has not 
disagreed with that decision, and that matter, too, is  not 
in appellate status.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed osteoarthritis 
of the bilateral knees.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected chronic lumbosacral strain with 
radiculopathy and her currently diagnosed osteoarthritis of 
the bilateral knees.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the bilateral knees was not incurred in 
or aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Osteoarthritis of the bilateral knees is not proximately 
due to nor is the result of chronic lumbosacral strain with 
radiculopathy.  38 C.F.R. §3.310 (2006).




	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a disability of the 
bilateral knees and legs.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the service connection issue on appeal.  

As detailed further below, the veteran's increased rating 
claim is being remanded for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that with respect to her service connection claim, 
the veteran was informed in a letter from the RO dated 
October 10, 2001 that she must provide evidence of "a 
relationship between your current disability and an injury, 
disease, or event in service."

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
October 2001 letter from the RO, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the October 2001 
letter that VA would assist her in obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private medical records, the 
October 2001 letter informed the veteran she could complete 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and the RO 
would request those records on her behalf.  She was also 
informed that she had the option of obtaining private records 
on her own and submitting them herself.  The October 2001 
letter stressed to the veteran: "You must give us enough 
information about your records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence" [Emphasis as in original].  Additionally, the 
October 2001 VCAA letter informed the veteran that a VA 
examination would be scheduled if necessary to adjudicate her 
claim.  

Finally, the Board notes that the October 2001 VCAA letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you [or] . . . . Send the information describing 
additional evidence or the evidence itself."  This request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection is being denied 
based on element (3), connection between the veteran's 
service and the claimed disability.  As explained above, she 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to that crucial element.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 20, 2006.  The March 2006 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the March 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates: when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim for secondary service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date was not assigned for the claim. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in an October 2006 
statement that she was ready for a decision on her claim and 
referred to evidence already of record.  The Board infers 
from this statement that the veteran had no additional 
evidence to submit at that time.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided a VA examination in January 2002, the results of 
which will be discussed below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted her current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
veteran denied the option of a personal hearing on her 
November 2003 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Initial matters
 
The veteran seeks entitlement to service connection for a 
bilateral knee and bilateral leg disability.  She contends 
that the claimed bilateral knee and leg disability is related 
to her service-connected lumbar spine disability.  See the 
June 10, 1999 claim.  Also, the veteran argues that she was 
given muscle relaxers and placed on bed rest for her 
bilateral knee and leg disability in service.  See, i.e., the 
June 9, 2003 substantive appeal.  It therefore appears that 
she is also contending that the claimed disability had its 
inception during her military service.  For the sake of 
completeness, the Board will address the claim on both a 
direct and secondary basis.

As an second preliminary matter, the Board observes that 
although the veteran has contended that she had a bilateral 
disability of the knees and legs, and that issue has been 
developed by the RO for appellate purposes, a careful review 
of the medical evidence reveals no leg disability, aside from 
bilateral osteoarthritis of the knees. 

In particular, the veteran has claimed she has 
"osteoarthritis of the legs" in addition to osteoarthritis 
of the knees.  See a November 18, 2002 notice of 
disagreement.  However, there is no competent medical 
evidence of record pertaining to a bilateral leg disability, 
aside from osteoarthritis of the knees.  

To the extent that the veteran herself contends that she has 
"osteoarthritis of the legs", her opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2006) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim by her are not competent medical evidence and 
do not serve to establish a medical diagnosis.

The veteran has been accorded ample opportunity to present 
medical evidence in support of her claim; she has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

Accordingly, to the extent the veteran's claim concerns the 
bilateral legs apart from the knees, it fails for lack of a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) [service connection presupposes a diagnosis of a 
current disability]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [a "current disability" means a disability shown 
by competent medical evidence to exist].  

Accordingly, the Board's analysis will focus  on veteran's 
claim as it pertains to the bilateral knees.




Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of osteoarthritis of the 
bilateral knees.  Hickson element (1), current disability, 
has therefore been met for the claim.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that bilateral knee disease existed in service.  
In particular, the veteran's October 1971 separation 
examination shows no complaint or diagnosis of a bilateral 
knee disability.

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application, as arthritis in the bilateral knees was 
first clinically evidenced decades after the one-year 
presumptive period for service connection.  

With respect to in-service injury, there is no evidence of an 
in-service bilateral knee injury, and the veteran has not 
offered an argument as to any type of in-service "injury" 
relating to her current bilateral knee problems.  See 
38 U.S.C.A. § 5107(a), supra.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the claim, and it fails on 
that basis alone.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating her currently diagnosed osteoarthritis of the 
bilateral knees directly to her military service, and none 
otherwise appears of record.  In the absence of an in-service 
diagnosis of arthritis or an in-service knee injury, a 
medical nexus opinion would be an impossibility.

To the extent that the veteran herself contends that a 
medical relationship exists between her military service and 
her knee disability, as discussed above her opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  The statements offered in support of the veteran's 
claim by her are not competent medical evidence and do not 
serve to establish a medical nexus.  

Accordingly, Hickson element (3) has also not been met, and 
the veteran's claim also fails on this basis.

Secondary service connection

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, the January 2002 VA examiner diagnosed 
the veteran with osteoarthritis are of the bilateral knees.  
Accordingly, Wallin element (1) is satisfied for the claim as 
it pertains to the bilateral knees.  As detailed above, there 
is no evidence of a current bilateral leg disability aside 
from osteoarthritis of the knees.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
chronic lumbosacral strain with radiculopathy.  Wallin 
element (2) is accordingly satisfied.  [The Board observes in 
passing that the veteran is also service-connected for 
myositis of thoracic musculature, post-operative salpingo-
oophorectomy, residual left ovarian abscess and high 
frequency bilateral hearing loss; however, her contentions 
only concern the service-connected lumbar spine disability.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and her service-connected low 
back disability, is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

There is an opinion of record.  The  January 2002 VA examiner 
found that the veteran's osteoarthritis of the bilateral 
knees was "unrelated to osteoarthritis of the back."  There 
is no competent medical evidence to the contrary.  As was 
described above, the veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
her favor.  She has not done so.  See 38 U.S.C.A. § 5107(a), 
supra. 

To the extent that the veteran herself believes that there is 
a medical nexus between her current bilateral knee problems 
and her service-connected lumbar spine disability, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra.  
The Board does not necessarily doubt the veteran's sincerity 
in pursuing this claim.  However, her own opinions are 
outweighed by the competent medical evidence of record.  See 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  

The Board notes that the veteran's representative argued in 
an October 2006 informal brief that the veteran's claim 
should be granted predicated on aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Specifically, the 
representative stated that "even in the absence of a defined 
medical opinion, the plausibility of aggravation of the knee 
and leg condition as a result of the spine conditions is 
overwhelming." 

This contention is without merit.  The veteran has not once 
claimed that her bilateral knee disability has been 
aggravated by her service-connected back disability.  
Moreover, the representative herself acknowledged that there 
was no competent medical nexus opinion favoring the veteran's 
claim.  The Board declines to grant the claim or order 
another examination or opinion merely because the veteran's 
representative, at the last possible minute, advanced a new 
and utterly unsupported theory of entitlement.  See McQueen 
v. West, 13 Vet. App. 237 (1999) [holding that the Board did 
not commit error when it did not remand for an opinion 
regarding aggravation in a secondary service connection claim 
case, when nexus opinions regarding secondary service 
connection were already of record].  

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
osteoarthritis of the bilateral knees (and legs) on both a 
direct and a secondary basis.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for osteoarthritis of the 
bilateral knees and legs is denied.




REMAND

2.  Entitlement to an increased disability rating for 
service-connected myositis, thoracic musculature, currently 
evaluated as 10 percent disabling.

A review of the record indicates that the most recent VA 
examination pertaining to this disability was completed in 
January 2002.  The veteran has since indicated that her 
service-connected thoracic spine disability has worsened over 
time.  Under such circumstances, a more contemporaneous 
examination is warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the 
conduction of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse].  

The Board notes the January 2002 VA examiner indicated that 
the veteran was not fully cooperating with range of motion 
testing, and appeared to be exaggerating her symptomatology.  
The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board expects that the veteran will be cooperative during 
her next examination.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the 
veteran for examinations in order 
to determine the current severity 
of the service-connected thoracic 
spine disability.  The veteran's 
VA claims folder should be 
forwarded to the examiner for 
review in connection with the 
examination.  All indicated tests 
and studies should be performed.  
The report of the examination 
should be associated with the 
veteran's VA claims folder.

2.  VBA should then readjudicate 
the veteran's claim of entitlement 
to an increased disability rating 
for service-connected myositis, 
thoracic musculature.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran and her representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to 
the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


